               Case
                Case1:16-cv-01668-JMF
                      17-3550, DocumentDocument
                                       132-1, 06/20/2019,
                                                 82 Filed 2590918,
                                                          06/20/19 Page1
                                                                    Page 1ofof1 1




MANDATE
                                                                                 N.Y.S.D. Case #
                         UNITED STATES COURT OF APPEALS                          16-cv-1668(JMF)
                                               FOR THE
                                            SECOND CIRCUIT
             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     30th day of May, two thousand and nineteen.

     Before:     Guido Calabresi,
                 Christopher F. Droney,
                        Circuit Judges,
                 Stefan R. Underhill,
                        Chief District Judge.*
     ________________________________
                                                                                               Jun 20 2019
      Lindsey A. Kidd,
                                                            JUDGMENT
                   Plaintiff - Appellant,                   Docket No. 17-3550

      v.

      Thomson Reuters Corporation,

                   Defendant - Appellee.

      ________________________________

             The appeal in the above captioned case from a judgment of the United States District
     Court for the Southern District of New York was argued on the district court’s record and the
     parties’ briefs. Upon consideration thereof,

             IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgment of the
     District Court is AFFIRMED.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




     __________________________________
     *Judge Stefan R. Underhill, of the United States District Court for the District of Connecticut,
     sitting by designation.


MANDATE ISSUED ON 06/20/2019
